Francis X. Conlon, J.
This is an application for a warrant for the apprehension of the respondent. Sections Bl-1.0 through Bl-6.0, inclusive, of the Administrative Code of the City of New York set forth the powers, duties and policies of the City Commission on Human Rights. Subdivision (4) of section Bl-5.0 empowers the commission to receive and investigate complaints and to initiate its own investigations of discrimination, “ except that all instances of such discrimination * * * within the jurisdiction of the state commission against discrimination shall be referred to that commission ’ ’. The State Commission for Human Rights has asserted its jurisdiction over the alleged discriminatory practices in the construe*1026tion industry. The statute provides that a matter within the jurisdiction of the State commission must be referred to that commission; it is clear therefore that the subject matter of this investigation falls within the jurisdiction of the State commission and must be referred to that commission. The agreement between petitioner and respondent conferring jurisdiction on the city commission is meaningless, as the enabling statute specifically provides otherwise. Accordingly, the application is denied and the petition is dismissed.